Citation Nr: 1632285	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing in his January 2012 substantive appeal.  In August 2012, he requested a videoconference hearing instead of a Travel Board hearing.  He was scheduled for a hearing in January 2013 that was cancelled by the RO, and re-scheduled for a hearing in March 2013, but did not appear.  He has not asserted good cause for missing the hearing, and the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d). 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a prostate disability that is the result of a disease or injury in active duty service, to include herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a prostate disability related to service, and contended herbicide exposure during a reconnaissance mission that took them from Germany to Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section event though there is no evidence of such disease during the period of service.  The list of diseases that are related to herbicide exposure includes prostate cancer.  38 C.F.R. § 3.309(e).  

The Veteran's service treatment records contain no complaints, treatment, findings, or diagnosis consistent with prostate cancer or a prostate disability.  Following the Veteran's separation from service, as early as December 2001, the evidence shows elevated prostate-specific antigen (PSA).  See December 2002 VA treatment record.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no competent evidence dated during the appeal period showing an actual diagnosis of prostate cancer or of any prostate disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  He accordingly has not shown a current disability for which service connection may be considered on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a prostate disability is denied.  

While the Board may end its analysis at this point, the Board also notes that the Veteran contends that during his active duty service, he left Germany with his unit by train and traveled for a very long time, not knowing where they were going, and arrived in a jungle that he believes and was told was Vietnam, where he was exposed to herbicides (including Agent Orange) because his sergeant informed him that it was Agent Orange.  See April 2010 claim; January 2012 substantive appeal.  

No service in Vietnam is noted on the Veteran's certificate of discharge from active duty, and no mention of service in Vietnam is contained in the Veteran's service personnel records.  Review of the Veteran's service personnel records shows that he was stationed in Germany from February 1972 to September 1973.  It also includes an August 1973 special order indicating that the Veteran was being transferred to Ft. Jackson, beginning with reporting to Bad Kreuznach, Germany, and after completing his out-processing, he was directed to report to out-bound processing activity, and then scheduled to fly to Charleston Air Force Base.  During the period in question, the Veteran and his brother have reported that the Veteran went on a reconnaissance mission by train from Germany to an unknown location, which ended up being Vietnam, and thereafter was exposed to Agent Orange.  See January 2012 lay statement from J.B., brother of the appellant.  Initially, the Board notes that the Veteran does not state that he knows, in fact, that he went to Vietnam.  His belief that he went to Vietnam is entirely based on an assertion supposedly made by his sergeant.  There is no evidence in the Veteran's service personnel records to reflect an undocumented mission, whether to Vietnam or to some other location.  Hence, to the extent the Veteran and his brother have reported that the appellant traveled to Vietnam, the Board finds that the preponderance of the evidence is against such a finding.  

In addition, the Board finds the contention that the Veteran traveled, by train, from Germany to Vietnam, to be inherently incredible considering the distance that would be traveled, and the number of countries whose borders would be crossed, all without any supporting documentation.  In contrast, the Veteran's service personnel records reflect detailed orders for separation from service, reflecting separation processing beginning in Germany, culminating in a flight to Charleston Air Force Base.  The Board finds this evidence to be more credible and reliable than the unsupported contentions made by the Veteran.  Based on the evidence above, and the finding that the Veteran's statements as to visiting Vietnam are not credible, the Veteran is not presumed to have ever set foot in Vietnam, and the presumptive regulations regarding herbicide exposure are not applicable in this case.  

Finally, there is no competent evidence of a nexus between any in-service disease or injury and any current prostate disability.  In this regard, the Veteran is not competent to diagnose a prostate disability or opine as to its origin.

In sum, as no elements of service connection have been substantiated, the benefit sought on appeal is denied.
ORDER

Entitlement to service connection for a prostate disability is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


